Citation Nr: 0003529	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-33 565	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently rated 10 percent 
disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1943 to November 
1945.  The appeal as to the claim for an increased rating for 
PTSD arises from a May 1999 rating decision which, among 
other things, denied a rating in excess of 50 percent for 
PTSD.  The appeal as to the claim for an increased rating for 
degenerative joint disease of the lumbar spine arises from a 
December 1995 rating decision, in which the RO denied a 
rating in excess of 10 percent for this disability.  The 
appeal as to the claim for a total rating for compensation 
purposes based on individual unemployability arises from a 
June 1998 rating decision, which among other things, denied 
the rating sought.  

The veteran was accorded a hearing before the undersigned 
member of the Board of Veterans' Appeals (Board) at the RO in 
November 1999, and a transcript of the hearing is included in 
the record.  Prior to the hearing, the undersigned member of 
the Board did not have sufficient opportunity to review the 
claims folder and was, therefore, uncertain as to whether 
procedural development for all of the issues said to be on 
appeal had been accomplished.  As such, the issue of 
entitlement to an increased rating for residuals of a shell 
fragment wound of the right leg was said to be on appeal.  
However, following careful review of the claims folder, the 
Board notes that, following a May 1999 rating decision, in 
which a rating in excess of 20 percent for residuals of a 
shell fragment wound to the right leg was denied, no notice 
of disagreement (NOD) was filed and no statement of the case 
(SOC) was issued.  Therefore, the issue of entitlement to an 
increased rating for residuals of a shell fragment wound of 
the right leg is not currently on appeal.  If the veteran 
desires to appeal the denial of an increased rating for 
residuals of a shell fragment wound of the right leg, he has 
until May 2000 to do so by filing an NOD with the RO in 
Newark, New Jersey, which denied the claim.  See Nacoste v. 
Brown, 6 Vet. App. 439 (1994).  

Additionally, at the hearing before the undersigned member of 
the Board at the RO in November 1999, the veteran and his 
representative indicated that the following issues were not 
currently on appeal: entitlement to service connection for a 
heart disorder, asserted as caused by tobacco use in service; 
entitlement to service connection for nicotine dependence; 
entitlement to service connection for a heart disorder as 
secondary to a service-connectable nicotine dependence; and 
entitlement to increased (compensable) ratings for residuals 
of a shell fragment wound of the left leg and for malaria.  


REMAND

The Board finds that the veteran's claims for increased 
ratings for PTSD and degenerative joint disease of the lumbar 
spine, and for a total rating for compensation purposes based 
on individual unemployability are "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

With regard to the claim for an increased rating for PTSD, 
the veteran was accorded a VA examination to evaluate the 
severity of the disability in October 1998.  However, the 
examination report contains the examiner's note that no 
medical records were available for the examiner's review.  
Where, as here, a claim is well-grounded, VA's duty to assist 
in the development of the claim includes the conduct of a 
thorough and contemporaneous examination, one which takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  

With regard to the claim for an increased rating for 
degenerative joint disease of the lumbar spine, in an April 
1999 statement, the veteran's representative referred to a 
statement submitted by the veteran in support of his claim in 
which the veteran contended that his service-connected low 
back disability had increased in severity, and a VA 
examination in April 1997 did not reflect the increased 
severity of the disability.  Accordingly, the veteran and his 
representative requested that the veteran be accorded a VA 
medical examination to determine the severity of his low back 
disability.  A June 1999 medical facility note indicates that 
the veteran's wife telephoned the RO to advise that the 
veteran had been hospitalized and was unable to report for 
his scheduled VA examination.  Thereafter, a July 1999 report 
of an x-ray study of the veteran's lumbar spine by Donald C. 
Schroeder, M.D. was associated with the claims folder, but 
the VA examination requested by the veteran was not 
rescheduled.  

Pursuant to 38 C.F.R. § 3.655(a), when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action will be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  
In an August 1999 supplemental statement of the case (SSOC), 
the RO indicated that, the existing 10 percent rating in 
effect for the veteran's service-connected low back disorder 
was being continued pursuant to 38 C.F.R. § 3.655 because he 
had failed to report for VA examination.  

However, according to 38 C.F.R. § 3.655(a), examples of good 
cause include illness or hospitalization of the claimant.  
Given that the June 1999 medical facility note specifically 
indicates that the veteran was unable to report for a 
scheduled VA examination, the Board finds that 38 C.F.R. 
§ 3.655 is not a basis to deny the veteran's claim for an 
increased rating for degenerative joint disease of the lumbar 
spine, and the examination previously scheduled to evaluate 
the current severity of this disability should be 
rescheduled.  

With regard to the claim for a total rating for compensation 
purposes based on individual unemployability, the Board 
concludes that an adjudication of this claim by the Board 
should be deferred and the claim should be remanded to permit 
the RO to further evaluate the claims for increased ratings 
for PTSD and degenerative joint disease of the lumbar spine.  

Accordingly, for the foregoing reasons, the claims for 
increased ratings for PTSD and for degenerative joint disease 
of the lumbar spine, and for a total rating for compensation 
purposes based on individual unemployability are REMANDED for 
the following:  

1.  The veteran should be requested to 
furnish the full names and addresses of 
all health care providers who treated him 
for PTSD and for degenerative joint 
disease of the lumbar spine since his 
last VA examinations in April 1997, as 
well as any releases needed to obtain 
records of such treatment.  All records 
obtained should be associated with the 
claims folder.  

2.  After the above referenced 
development is completed, the veteran 
should be accorded a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
All clinical findings should be reported 
in detail.  The examiner must review the 
claims folder, a copy of this remand, and 
the current VA criteria for rating mental 
disorders.  To this end, the RO should 
furnish him with the rating criteria for 
evaluating psychiatric disorders which 
became effective on November 7, 1996.  
The examiner should indicate in the 
examination report that a review of the 
claims folder was accomplished.  
Following review of the foregoing records 
and a complete examination of the 
veteran, the examiner must comment as to 
the presence or absence of each symptom 
and finding required under the current 
rating criteria for ratings from zero to 
100 percent, and where present, the 
frequency and/or degree of severity of 
each symptom and finding.  

3.  The veteran should also be accorded a 
VA examination to determine the current 
severity of his service-connected 
degenerative joint disease of the lumbar 
spine.  All clinical findings should be 
reported in detail.  The examiner must 
review the claims folder and a copy of 
this remand.  The examiner should 
indicate in the examination report that a 
review of the claims folder was 
accomplished.  Following review of the 
foregoing records and a complete 
examination of the veteran, range of 
motion of the lumbar spine should be 
reported in degrees and in all planes.  
The examiner should characterize the 
degree of any limitation of motion of the 
lumbar spine as less than slight, slight, 
moderate, or severe in degree.  The 
examiner must also note the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
v. Brown, 8 Vet. App. 202 (1995) and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999), as applicable.  

4.  Following completion of the foregoing 
development, the RO should review the 
claims for increased ratings for PTSD and 
degenerative joint disease of the lumbar 
spine, and for a total rating for 
compensation purposes based on individual 
unemployability to determine whether the 
claims may be granted.  If any claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
appropriate.  The veteran need take no action until he is 
further informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

